Name: Commission Regulation (EC) No 3163/93 of 17 November 1993 establishing the forecast supply balance as part of the specific arrangements for the supply of milk products to the smaller Aegean islands
 Type: Regulation
 Subject Matter: economic policy;  processed agricultural produce;  trade;  regions of EU Member States;  cooperation policy
 Date Published: nan

 No L 283/18 Official Journal of the European Communities 18 . 11 . 93 COMMISSION REGULATION (EC) No 3163/93 of 17 November 1993 establishing the forecast supply balance as part of the specific arrangements for the supply of milk products to the smaller Aegean islands HAS ADOPTED THIS REGULATION : Article 1 1 . With a view to the application of Articles 2 and 3 of Regulation (EEC) No 2019/93 , the quantities of milk products in the forecast supply balance for the smaller Aegean islands that are eligible for Community aid are as follows for the end of 1993 and for 1994 : (tonnes) CN codes Product List of islands Quantities 1993 1994 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2019/93 of 19 July 1993 introducing specific measures for the smaller Aegean islands concerning certain agricultural products ('), and in particular Article 4 thereof, Whereas Commission Regulation (EEC) No 2958/93 lays down common detailed rules for the implementation of the specific arrangements of Regulation (EEC) No 2019/93 for the supply of certain agricultural products as well as the amounts of aid (2) ; Whereas, with a view to applying the provisions of Article 2 and 3 of Regulation (EEC) No 2019/93 in the milk products sector, the annual forecast supply balance for milk products should be established for the islands concerned, given that the other provisions have been laid down in the aforementioned implementing Regulation ; Whereas, so that the aforementioned arrangements can be immediately applied, the measure must take effect from the day of its publication in the Official Journal of the European Communities ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, ex 0403 10 Yoghurt Group A 500 2 000 Group B 1 250 5 000 2. The aid certificates shall be valid for 60 days from the date of their effective issue . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 November 1993 . For the Commission Rene STEICHEN Member of the Commission (') OJ No L 184, 27. 7. 1993, p. 1 . (2) OJ No L 267, 28 . 10 . 1993, p. 4.